Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 03 December 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0141742) in view of Chatterjee et al. (US 2019/0045533).
Regarding claim 1, Zhou discloses a communication method, comprising: receiving, by a terminal device, a configuration message from a network device, wherein the configuration message configures a plurality of uplink bandwidth parts (BWPs) and a plurality of downlink BWPs (figs. 28-32, RRC configuration; paras. 281-282; note: set of BWPs); determining, by the terminal device, a first BWP in the plurality of uplink BWPs (paras. 281-282; note: UL BWP for PUCCH, DL BWP for PDSCH, and bwp-id).
However, Zhou does not disclose wherein the first BWP is to be used to transmit feedback information of downlink information that is on a second BWP, and wherein the second BWP is a BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP. Chatterjee teaches sending feedback on a PUCCH for information from a PDSCH (fig 8; para. 69, especially first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first BWP is to be used to transmit feedback information of downlink information that is on a second BWP, and wherein the second BWP is a BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing acknowledged communication as is known in the art (Chatterjee, para. 69; Zhou, para. 281; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 11, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 above, in addition the method is performed by an apparatus (Zhou, fig. 4, item 406), comprising at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform the method of claim 1 (Zhou, para. 562).
Regarding claims 2 and 12, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, further comprising, and apparatus of claim 11 to further perform: receiving, by the terminal device, indication information from the network device, wherein the indication information indicates the first BWP (Zhou, figs. 28-32, and paras. 281-282; note: RRC/DCI signaling for a UL BWP for PUCCH and bwp-id); and wherein determining the first BWP in the plurality of uplink BWPs comprises: determining, by the terminal device, the first BWP based on the indication information (Zhou, figs. 28-32, and paras. 281-282; note: UL BWP for PUCCH and bwp-id).
Regarding claims 3 and 13, Zhou in view of Chatterjee teaches and makes obvious he method according to claim 2 and apparatus of claim 12, wherein the indication information further comprises a carrier index, and wherein the carrier index indicates a carrier on which the first BWP is located (Zhou, para. 167, especially first seven sentences, and paras. 308, 401 and 435-436).
Regarding claims 4 and 14, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 2 and apparatus of claim 12, wherein the indication information further comprises cell information, and wherein the cell information indicates a cell to which the carrier belongs (Zhou, para. 167; note: identified cell comprising identified UL and DL carriers).
Regarding claims 5 and 15, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 wherein determining the first BWP in the plurality of uplink BWPs comprises, and apparatus of claim 11 to further perform: determining, by the terminal device (apparatus), the first BWP based on a correspondence between the first BWP and the second BWP, wherein the correspondence is included in the configuration message (paras. 281-282; note: active or default DL and UL BWPs; paras. 285 and 288-289 and 291-292; note: paired DL and UL BWPs), or the correspondence is preset in the terminal device (apparatus).
Regarding claims 6 and 16, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1 and apparatus of claim 11, wherein the configuration message comprises a carrier index, and wherein the carrier index indicates a carrier on which the first BWP is located (Zhou, para. 167, especially first seven sentences, and paras. 308, 401, 435 (especially first sentence) and 436 (especially last sentence).
Regarding claims 7 and 17, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 6 and apparatus of claim 16, wherein the configuration message further comprises cell information, and the cell information indicates a cell to which the carrier belongs (Zhou, para. 167; note: identified cell comprising identified UL and DL carriers).
Regarding claims 8 and 18, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, wherein before sending the feedback information of the downlink information on the first BWP, the method further comprises, and apparatus of claim 11 to further perform: activating, by the terminal device (apparatus), the first BWP (Zhou, paras. 167 (especially last two sentences), 177 (especially first two sentences) and 252-259; note: carrier or cell activation; paras. 292, 320, 348-349, 355, 362, 366 and 368 (first sentence); note: activating a BWP of an active carrier or cell).
Regarding claims 9 and 19, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 8, further comprising, and apparatus of claim 18 to further perform: receiving, by the terminal device (apparatus), an activation indication from the network device, wherein the activation indication indicates to activate the first BWP (Zhou, paras. 320, 348, 355 and 366; note: RRC, DCI or an indication); and wherein activating the first BWP comprises: activating, by the terminal device (apparatus), the first BWP based on the activation indication (Zhou, paras. 292, 320, 348-349, 355, 362, 366 and 368 (first sentence); note: activating a BWP of an active carrier or cell).
Regarding claim 10, Zhou in view of Chatterjee teaches and makes obvious the method according to claim 1, further comprising: receiving, by the terminal device, a HARQ process parameter from the network device; and determining, by the terminal device based on the HARQ process parameter, a HARQ process number corresponding to the feedback information (Chatterjee, para. 64; note: BWP specific HARQ process ID; para. 176; para. 61; note: HARQ process ID in DCI; para. 86). The motivation for the combination is the same as described in the rejection of claim 1 above in achieving acknowledged communication. 
Regarding claim 20, Zhou discloses an apparatus (fig. 4, item 401), comprising at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform (para. 562): sending a configuration message to a terminal device, wherein the configuration message configures a plurality of uplink (BWPs) and a plurality of downlink BWPs (figs. 28-32, RRC configuration; paras. 281-282; note: set of BWPs; paras. 281-282; note: UL BWP for PUCCH, DL BWP for PDSCH, and bwp-id). 
However, Zhou does not disclose sending downlink information to the terminal device on a second BWP, wherein the second BWP is a BWP in the plurality of downlink BWPs; and receiving, on a first BWP, feedback information of the downlink information from the terminal device, wherein the first BWP is a BWP in the plurality of uplink BWPs. Chatterjee teaches sending feedback on a PUCCH for information from a PDSCH (fig 8; para. 69, especially first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first BWP is to be used to transmit feedback information of downlink information that is on a second BWP, and wherein the second BWP is a BWP in the plurality of downlink BWPs; receiving, by the terminal device, the downlink information on the second BWP; and sending, by the terminal device, the feedback information of the downlink information on the first BWP in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing acknowledged communication as is known in the art (Chatterjee, para. 69; Zhou, para. 281; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462